DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/105,804 entitled "BIOMETRIC SYSTEM FOR AUTHENTICATING A BIOMETRIC REQUEST" with claims 1-3, 6-8, 14-20 pending.
Status of Claims
Claims 1-3, 7, 8, 14-20 have been amended and are hereby entered.
Claims 4, 5, 9-13, and 21-23 are cancelled.
Claims 1-3, 6-8, 14-20 are pending and have been examined.
Response to Amendment
The amendment filed March 5, 2021 has been entered. Claims 1-3, 6-8, 14-20  remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed December 16, 2020. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (“METHOD FOR CONDUCTING A CREDIT TRANSACTION USING BIOMETRIC INFORMATION”, U.S. Publication Number: 2003/0172027 A1), in view of Braithwaite (“APPLICATION-SPECIFIC BIOMETRIC TEMPLATES”, U.S. Publication Number: 2004/0193893 A1),in view of Ortiz  (“RANDOM BIOMETRIC AUTHENTICATION APPARATUS”, U.S. Publication Number: 2003/0120934 A1),in view of Hamid (“METHOD OF GATHERING BIOMETRIC INFORMATION”, U.S. Publication Number: US6072891A)
Regarding Claim 1, 
Scott teaches,
A biometric system for authenticating a biometric authentication request received from a payment terminal, the system comprising a payment card device having non-transitory data storage and one or more processors in communication with the non-transitory data storage, the non-transitory data 
(Scott [0010] The print identification data received at the transaction terminal is sent to an identity verification service. The identity verification service compares and/or matches the print identification data to data stored in a database to make a determination about the individual's identity. 
 Scott [0035] Identification device 100 has a piezoelectric sensor 310, a sensor input signal generator 320, a sensor output signal processor 330, and a memory 340.
payment card device:
Scott [0044] In still other embodiments, device 100 or 400 can be used for.... controlling use of credit cards and ATM cards;
Scott [0045] Wireless transceiver biometric device 100 or 400 transmits authorization functions for physical access ...credit card transactions
Scott [0054]  to prevent the unauthorized use of a credit card (not shown)
having non-transitory data storage:
Scott [0035] Identification device 100 has a ... a memory 340
Scott [0058] stored in a memory of the identification device.
Scott [0066] computer (palm device, PDA, laptop, desktop, server, etc.))
 receive a biometric authentication request from the payment terminal
(Scott [0010] The print identification data received at the transaction terminal is sent to an identity verification service. The identity verification service compares and/or matches the print identification data to data stored in a database to make a determination about the individual's identity. After making a determination, the identity verification service sends its result (verification data) either to the transaction terminal or to a payment approval service or to both.)
compare said data representing the biometric input from the user with the reference biometric template associated with the retrieved at least one key; 
(Scott [0010] The identity verification service compares and/or matches the print identification data to data stored in a database to make a determination about the individual's identity.
Scott [0013]    “In one embodiment of the invention, print identification data for an individual wanting to make a purchase is received by an identity verification service from a merchant. This print identification data and credit account data are obtained by the merchant from the individual using a wireless transceiver device.” / Figure 7, Illustrates a Payment Authorizer UUID (universally unique identifier) and fingerprint can be simultaneously received from a payment transaction terminal:  
    PNG
    media_image1.png
    320
    448
    media_image1.png
    Greyscale
Both the application and prior art send/receive a payment transaction request incorporating both cardholder credit account and biometric authentication requests.
Applicant’s Remarks of August 2, 2020 clarifies the Specification by serving as their own lexicographer and broadens the definition of “key” to mean “a visual cue, an auditory cue” or  “alphanumeric string of text, image, sound, etc.” In re-reading the Specification and substituting the word “key” with the words “image” or “sound” or “cue/prompt”, the Specification possesses a different, broader interpretation. As such, no new matter is introduced. However, the existing prior art more easily reads upon the claimed invention.) 
generate message data representing a payment authorization request including an indication that the data representing the biometric input from the user matches with the reference biometric template (Figure 7, In one embodiment, the identification/verification service submits a denial or approval/authorization notification message of whether the biometric (fingerprint) input matches a stored template:
    PNG
    media_image2.png
    544
    291
    media_image2.png
    Greyscale
)
and send to the payment terminal, the message data. (Scott [0054] "... The identity verification service...sends the result of its determination (identity data) either to transaction terminal 708, or to a payment approval service (e.g., payment authorizer or credit card company 716) or to both.";  Both the application and prior art make a biometric identity determination. A payment authorizer also receives the determination. Furthermore, it is understood by a person of ordinary skill in the art that retrieved records from a relational database are typically indexed by a (unique identifier: primary or foreign)  key to easily associate information records and [Technopedia] “to create links between different tables.”)
and send, to an authorization system, the message data. (Scott [0054] "... The identity verification service...sends the result of its determination (identity data) either to transaction terminal 708, or to a payment approval service (e.g., payment authorizer or credit card company 716) or to both.")
Scott does not teach retrieve, from the non-transitory data storage, at random, at least one key of a plurality of user assigned keys forming an array of keys, wherein the array of keys corresponds to an array of reference biometric templates, each of the user assigned keys in the array of keys different than each other of the user assigned keys in the array of keys, and each of the reference biometric templates associated with a different biometric feature of a user; and wherein each of the user assigned keys is a cue indicative of the biometric feature specific to the reference biometric template that corresponds to said user assigned key;  send, to the payment terminal, message data including the retrieved  at least one key but not the biometric template associated with the retrieved at least one key, the message data indicative of a request for a biometric input from the user;  whereby the payment terminal presents the retrieved at least one key to the user; retrieve, from data storage,  the reference biometric template associated with the retrieved key; compare said data representing the biometric input from the user with the reference biometric template associated with the retrieved key; responsive to a determination that said data representing the biometric input from the user matches with the reference biometric template associated with the key; associated with the retrieved key; 
Braithwaite teaches,
 at least one key of a plurality of user assigned keys forming  an array of keys, wherein the array of keys corresponds to an array of reference biometric templates (Braithwaite   [0017] FIG. 5 is a flow diagram of an exemplary biometric authentication method in accordance with an aspect of the invention, wherein a unique key is used to authenticate a transfer of a template to another database;  / Braithwaite [0020]  An appropriate database key value, such as an index number or identification number, is concatenated to the biometric template and is stored in a separate template database. / Braithwaite [0003] Biometric data may be supplemented with secondary identification information such as name, address or identification number. The database is indexed by the secondary information, so that the user's enrollment template can be easily retrieved from a database. The recognition and enrollment templates are compared and, if a match is found, the user's identity is confirmed. Matching a recognition template to a single enrollment template that is retrieved from a database indexed by a secondary identifier is called “verification”. / Braithwaite [0030] If the system is an identification system, a database key value, index, or identification number is appended to the biometric template.)
 message data including the retrieved at least one key but not the biometric template associated with the retrieved at least one key, (Braithwaite [0058]   A defense against such attacks is the application of a “single use” transformation, that is only valid for a single transaction between the server and any client. In accordance with another aspect of the invention, a user whose converted template F A(T1) has been stored in Application A database DBA, initiates such a transaction by requesting an authentication server for a unique, single-use transformation number or transformation key. The authentication server may generate a random or otherwise unique number or key X. The server may transmit the unique number or key X to the client and approximately simultaneously applies a transformation function where the unique key X is part of the transformation function. In other words: F X,A =F A F X −1. Braithwaite [0058] The transformed template F X,A (T1) is saved, preferably in temporary storage. The unique key, the transformation function using the unique key X, FX, and the inverse of FX, FX −1 are deleted. The client upon receiving X, generates the function FX. A root biometric template T1 is then captured. The root biometric template T1 is transformed using transformation function FX, creating FX(T1). The transformed template FX(T1) is digitally signed using digital signature generating procedures that are well-known to those who are skilled in the art. The transformed template FX(T1) may optionally be encrypted or signed and encrypted. The signed and/or encrypted template is transmitted to the server. The server decrypts the template, if the template was encrypted, and verifies the integrity of the template using standard digital signature techniques. The server uses the preferably temporarily-stored transformation function FX,A to convert the user's template to a format compatible with application A database, DBA. Examiner notes the prior art provides a means whereby the “server may transmit the unique number or key X to the client”. This unique number or key X is associated with a template. However, the template itself is not transmitted.  The template and unique number or key X are put through a transformation function which is stored on the server. The client receives the unique number or key X. The user captures a new  root biometric template T1 and generates a transformation function from that new captured template and  the unique number or key X and sends it to the server. If the original transformation function and the new transformation function match, then the biometric authentication is successful. The original template is never sent to the client, only the unique number or key X     )
 retrieve, from the non-transitory data storage, the reference biometric template associated with the retrieved key; (Braithwaite [0020] An appropriate database key value, such as an index number or identification number, is concatenated to the biometric template and is stored in a separate template database. A separate template database for identification is used to permit optimized, high-speed searches of the database as part of the identification matching process. When a matching template is found its concatenated identification number or database key is then used to retrieve the corresponding information from the secondary information database.)
 compare said data representing the biometric input from the user with the reference biometric template associated with the retrieved key; (Braithwaite [0020] An appropriate database key value, such as an index number or identification number, is concatenated to the biometric template and is stored in a separate template database. A separate template database for identification is used to permit optimized, high-speed searches of the database as part of the identification matching process. When a matching template is found its concatenated identification number or database key is then used to retrieve the corresponding information from the secondary information database. / Braithwaite [0024] Processor 704 processes the iris image and compares the resultant template to a database of stored templates.)
responsive to a determination that said data representing the biometric input from the user matches with the reference biometric template associated with the retrieved key; (Braithwaite [0022] If the system is an identification system the recognition template is compared with a template in the enrollment (template) database. At step 182, if the enrollment template and the recognition template match, authentication is successful. / Braithwaite [0020] An appropriate database key value, such as an index number or identification number, is concatenated to the biometric template and is stored in a separate template database. A separate template database for identification is used to permit optimized, high-speed searches of the database as part of the identification matching process. When a matching template is found its concatenated identification number or database key is then used to retrieve the corresponding information from the secondary information database. / Braithwaite [0024] Processor 704 processes the iris image and compares the resultant template to a database of stored templates.)
associated with the retrieved key; (Braithwaite [0020] An appropriate database key value, such as an index number or identification number, is concatenated to the biometric template and is stored in a separate template database. A separate template database for identification is used to permit optimized, high-speed searches of the database as part of the identification matching process. When a matching template is found its concatenated identification number or database key is then used to retrieve the corresponding information from the secondary information database.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the POS system of Scott to incorporate the biometric template teachings of Braithwaite “for transforming a biometric template so that each application has a unique format.” (Braithwaite [0009]).        The modification would have been obvious, because it is merely applying a known technique (i.e. biometric templates) to a known device (i.e. payment processing device) ready for improvement to yield predictable result (i.e. The ability to create changeable, unique formats for biometric templates allows users to replace or re-issue biometric data that has been compromised. Braithwaite [0009])
Braithwaite does not teach each of the user assigned keys in the array of keys different than each other of the user assigned keys in the array of keys, and each of the reference biometric templates  specific to a different biometric feature of a user;   wherein each of the user assigned keys is a cue indicative of the biometric feature specific to the reference biometric template that corresponds to said user assigned key;    whereby the payment terminal presents the retrieved at least one key to the user;   retrieve, from data storage, at random; selected by the user during an enrollment process;  send, to the payment terminal; the message data indicative of a request for a biometric input from the user;
Ortiz teaches,
each of the user assigned keys in the array of keys different than each other of the user assigned keys in the array of keys, and each of the reference biometric templates  specific to a different biometric feature of a user; (Ortiz [0063] One or more unique features of the samples can then be configured to form a biometric template of one or more biometric attributes for subsequent comparison purposes. / Ortiz [0074] the user can be requested by the electronic system to provide at least one biometric attribute via random selection of such an attribute by the electronic system from the user's template/profile. Biometric attributes are thus randomly selected from the user profile associated with the user.; Examiner notes that a biometric template may contain multiple biometric features. The ability to randomly select a biometric feature from a template implies different combinations of features can exist with a template. )
 wherein each of the user assigned keys is a cue indicative of the biometric feature specific to the reference biometric template that corresponds to said user assigned key;   ( Ortiz [Abstract] A display area can be integrated with the hardware unit, wherein the display area displays data which prompts a user to input to the input area one or more biometric attributes randomly selected from a user profile containing biometric attributes of the user.  / Ortiz [0082] During a first biometric attribute input stage, a user may be prompted through a display unit 231 to input his or her name or other word or phrase (or other information). The user merely speaks his or her name, for example, into microphone 230.  / Ortiz [0025] A display area can be integrated with the hardware unit, wherein the display area displays data which prompts a user to input to the input area one or more biometric attributes randomly selected from a user profile containing biometric attributes of the user.  / Ortiz [0064] the user is prompted to input to the electronic system at least one biometric attribute randomly selected from a user profile containing biometric attributes of the user. / Ortiz [0077] The user can be prompted to input biometric samples randomly selected by the electronic system from a user profile containing biometric attributes previously obtained from the user.; For Clarification of the Record: Examiner notes that in the Remarks, filed August 8, 2020, the Applicant explains this passage as meaning: "Claim 1 specifies that each of the user assigned keys is a cue (e.g., a visual cue, an auditory cue, etc.) for the user indicative of the biometric feature specific to the reference biometric template that corresponds to the user assigned key. In particular, when the payment terminal presents the key to the user in connection with requesting a biometric input, the user is able to select which biometric feature to input based on the key. Additionally, because the key is user assigned, the user is able to select the particular key (e.g., alphanumeric string of text, image, sound, etc.) that is presented to the user when prompted for the biometric input." )
 whereby the payment terminal presents the retrieved at least one key to the user;  (Ortiz [Abstract] A display area can be integrated with the hardware unit, wherein the display area displays data which prompts a user to input to the input area one or more biometric attributes randomly selected from a user profile containing biometric attributes of the user.  / Ortiz [0025] A display area can be integrated with the hardware unit, wherein the display area displays data which prompts a user to input to the input area one or more biometric attributes randomly selected from a user profile containing biometric attributes of the user.  / Ortiz [0082] During a first biometric attribute input stage, a user may be prompted through a display unit 231 to input his or her name or other word or phrase (or other information). The user merely speaks his or her name, for example, into microphone 230.; For Clarification of the Record: Examiner notes that in the Remarks, filed August 8, 2020, the Applicant explains this passage as meaning: "Claim 1 specifies that each of the user assigned keys is a cue (e.g., a visual cue, an auditory cue, etc.) for the user indicative of the biometric feature specific to the reference biometric template that corresponds to the user assigned key. )
retrieve, from data storage, at random, (Ortiz [Abstract] A display area can be integrated with the hardware unit, wherein the display area displays data which prompts a user to input to the input area one or more biometric attributes randomly selected from a user profile containing biometric attributes of the user. / Ortiz [0063] As explained previously, such a biometric broker can be composed of a database containing biometric attributes and/or a user profile integrated with or in communication with the database. The user profile contains previously store biometric attributes of a particular user.)
 send, to the payment terminal (Ortiz [0064] As depicted next at block 106, the user is requested by the electronic system to provide at least one biometric attribute. The operation described at block 106 is based on random factors. In the operation depicted at block 106, the user is prompted to input to the electronic system at least one biometric attribute randomly selected from a user profile containing biometric attributes of the user. User input of a biometric attribute can be based on this random selection. Thereafter, as illustrated at block 108, the user provides to the electronic system, the biometric attributes randomly selected by the electronic system from the user profile.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the POS system of Scott and the biometric template teachings of Braithwaite to incorporate the random biometric authentication teachings of Ortiz for  a “display area displays data which prompts a user to input to the input area one or more biometric attributes randomly selected from a user profile containing biometric attributes of the user.” (Ortiz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. random biometric authentication) to a known device (i.e. payment processing device) ready for improvement to yield predictable result (i.e. “those skilled in the art can appreciate that despite the advances in biometric authentication, most biometric authentication systems are still plagued with various physical and algorithmic drawbacks. It is believed that the biometric methods and systems disclosed herein overcome such drawbacks by employing a unique random method and system of biometric identification and verification that correlates directly to biometric attributes themselves.” Ortiz [0020])
Ortiz does not teach selected by the user during an enrollment process; the message data indicative of a request for a biometric input from the user.
Hamid teaches,
selected by the user during an enrollment process; (Hamid [Col 2, Line 60-64] It is an object of this invention to provide a method for selectively entering biometric information for verification and for verification of an identity of a source of the biometric information. / Hamid [Col 6, Lines 36-55] An individual seeking authentication by a user authorization system is presented with a parameter entry means....software for execution on a processor and for providing an individual with means for selecting or customizing parameters in the form of prompts...Using the parameter entry means, the individual determines biometric information sample parameters. The parameters are selected from a known group of available parameters. Examples of known groups of biometric information samples include (right index finger, left index finger, left thumb); (right index finger, voice); (retinal scan, voice); (left thumb, left middle finger); etc. / Hamid [Col 7, Lines 21-30]  when the individual selects left ring finger once, right thumb once, and right index finger once, the individual then provides a sample of a fingerprint from the left ring finger, a fingerprint sample from the right thumb and a fingerprint sample from the right index finger. Prompting, shown in FIG. 2b, allows the individual to select very complicated sets of biometric information sources or to select from predetermined sets without remembering the parameters and/or an order for the parameters.)
 the message data indicative of a request for a biometric input from the user. (Hamid [Col 15, Lines 12-14] Biometric information from the right ring finger is provided and registered with templates in the database. / Hamid [Col 2, Lines 30-33] FIG. 2b is a simplified diagram of a display having prompts thereon requesting provision of biometric information from predetermined biometric information sources; 
    PNG
    media_image3.png
    850
    581
    media_image3.png
    Greyscale
/ Hamid [Col 6, Lines 59-63] For example, an individual is presented with a graphical display, as shown in FIG. 2, of biometric information sources in the form of fingers 11 and selects a number of samples for each source.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the POS system of Scott and the biometric template teachings of Braithwaite and the random biometric authentication teachings of Ortiz to incorporate the biometric acquisition teachings of Hamid “allows a user to select biometric information sources and a number of repetitions for each source in order to customize the process of biometric user authentication.” (Hamid [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. biometric data acquisition) to a known device (i.e. payment processing device) ready for improvement to yield predictable result (i.e. expanding the flexibility of biometric identification systems [Hamid, Col 2, Lines 65-67])
Regarding Claim 2, 
Scott,  Braithwaite, Ortiz, and Hamid teach the biometric authentication system of Claim 1 as described earlier.
Scott teaches,
 wherein the instructions, when executed by the one or more processors, further configure the payment card device is, in connection with comparing the data representing the biometric input with the reference biometric template, to generate a matching score indicating how closely said data representing the biometric input from the user matches the reference biometric template (Scott [0010] The print identification data received at the transaction terminal is sent to an identity verification service. The identity verification service compares and/or matches the print identification data to data stored in a database to make a determination about the individual's identity. / Scott [0035] Identification device 100 has a piezoelectric sensor 310, a sensor input signal generator 320, a sensor output signal processor 330, and a memory 340. / Scott [0013]  The received print identification data is compared to print identification data stored in a database. / Scott [0029] “The use of the term "match" or "matching" can be defined as the process of comparing a biometric sample against a previously stored template and scoring the level of similarity.”; Both the application and prior art compare reference and inputted biometric information to generate a matching score. )
Scott does not teach associated with the retrieved key.
Braithwaite teaches,
associated with the retrieved key. (Braithwaite   [0017] FIG. 5 is a flow diagram of an exemplary biometric authentication method in accordance with an aspect of the invention, wherein a unique key is used to authenticate a transfer of a template to another database; / Braithwaite [0020]  An appropriate database key value, such as an index number or identification number, is concatenated to the biometric template and is stored in a separate template database.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the POS system of Scott to incorporate the biometric template teachings of Braithwaite “for transforming a biometric template so that each application has a unique format.” (Braithwaite [0009]).        The modification would have been obvious, because it is merely applying a known technique (i.e. biometric templates) to a known device (i.e. payment processing device) ready for improvement to yield predictable result (i.e. The ability to create changeable, unique formats for biometric templates allows users to replace or re-issue biometric data that has been compromised. Braithwaite [0009])
Regarding Claim 3, 
Scott,  Braithwaite, Ortiz, and Hamid teach the biometric authentication system of Claim 2 as described earlier.
Scott teaches,
wherein the instructions, when executed by the one or more processors, further configure the payment card device to successfully authenticate  the biometric authentication request responsive to a determination that the matching score is within a predefined threshold. (Scott [0028] “Then, an accept or reject decision can be made based upon whether this score exceeds a predetermined threshold.”; Both the application and prior art utilize a predefined threshold in determining how accurately a biometric request matches a preexisting template. / Scott  [0035] Identification device 100 has a piezoelectric sensor 310, a sensor input signal generator 320, a sensor output signal processor 330, and a memory 340. The input signal generated by input signal generator 320 is coupled to sensor 310 by two multiplexers 350. The output signal of sensor 310 is similarly coupled to output signal processor 330 by two multiplexers 350. / Scott [0006] What is needed is a method for conducting credit transactions that enables the use of biometric authentication. / Scott [0011] and only after the authorized user's identity has been verified using the biometric capture features of the identification device. / Scott [0028] In embodiments, it relates to an identification device for obtaining biometric data or information, such as for a print, and using the obtained information to recognize and/or verify the identity of an individual.)
Regarding Claim 6, 
Scott,  Braithwaite, Ortiz, and Hamid teach the biometric authentication system of Claim 1 as described earlier.
Scott,  Ortiz, and Hamid do not teach  wherein said array of keys is  indexed and wherein said array of reference biometric templates is indexed.
Braithwaite teaches,
wherein said array of keys is  indexed and wherein said array of reference biometric templates is indexed. (Braithwaite   [0002] In biometric authentication, a human or animal biological entity (e.g. finger, hand, eye, voice, etc.) is measured. Information unique to that individual is extracted and encoded in a standard data format called a biometric template. The initial extraction of biometric information and storage of that information in a database is called "enrollment". To establish or verify identity, biometric information is extracted anew and a "recognition" template is generated and compared to one or more enrollment templates in the enrollment database. / Braithwaite [0064] In one embodiment of the invention, a biometric template may include an array [t.sub.1 t.sub.2 t.sub.3 . . . t.sub.n] of independent data entities t.sub.i, where t.sub.i may be isolated binary bits or groups of bits. / Braithwaite   [0017] FIG. 5 is a flow diagram of an exemplary biometric authentication method in accordance with an aspect of the invention, wherein a unique key is used to authenticate a transfer of a template to another database; / Braithwaite [0020]  An appropriate database key value, such as an index number or identification number, is concatenated to the biometric template and is stored in a separate template database. / Braithwaite [0030] If the system is an identification system, a database key value, index, or identification number is appended to the biometric template. / Braithwaite [0035] For example, consider biometric templates T.sub.1, and T.sub.2 derived from the same biologic entity (e.g. hand, finger, eye, etc.) so that an appropriate matching function M(T.sub.1, T.sub.2) has a value / Braithwaite [0020] When a matching template is found its concatenated identification number or database key is then used to retrieve the corresponding information from the secondary information database. At step 122 the biometric data and secondary information is stored in an enrollment database. The database may be indexed by the secondary identification information.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the POS system of Scott to incorporate the biometric template teachings of Braithwaite “for transforming a biometric template so that each application has a unique format.” (Braithwaite [0009]).        The modification would have been obvious, because it is merely applying a known technique (i.e. biometric templates) to a known device (i.e. payment processing device) ready for improvement to yield predictable result (i.e. The ability to create changeable, unique formats for biometric templates allows users to replace or re-issue biometric data that has been compromised. Braithwaite [0009])
Regarding Claim 7, 
Scott,  Braithwaite, Ortiz, and Hamid teach the biometric authentication system of Claim 6 as described earlier.
Scott,  Ortiz, and Hamid do not teach wherein the instructions, when executed by the one or more processors, configure the payment card device is to: retrieve a size of the indexed array of keys;	apply a randomized selection of a number between one and the size of the indexed array of keys to obtain a random index number; temporarily store, in the non-transitory data storage, data representing the random index number;	and retrieve the at least   one key based on the random index number. 
Braithwaite teaches, 
wherein the instructions, when executed by the one or more processors, configure the payment card device is to: retrieve a size of the indexed array of keys;	apply a randomized selection of a number between one and the size of the indexed array of keys to obtain a random index number; temporarily store, in the non-transitory data storage, data representing the random index number;	and retrieve the at least   one key based on the random index number.  (Braithwaite [0044]: “The probability of such a match returning a value of one will be no greater than the likelihood of two randomly selected templates matching” / Braithwaite [0064]: “In one embodiment of the invention, a biometric template may include an array [t.sub.1 t.sub.2 t.sub.3 . . . t.sub.n] of independent data entities t.sub.i, where t.sub.i may be isolated binary bits or groups of bits.” / Braithwaite [0017]: “FIG. 5 is a flow diagram of an exemplary biometric authentication method in accordance with an aspect of the invention, wherein a unique key is used to authenticate a transfer of a template to another database” / Braithwaite [0020]: “An appropriate database key value, such as an index number or identification number, is concatenated to the biometric template and is stored in a separate template database.”; It is understood by a person with ordinary skill in the art that data retrieved from a database may be inserted into an array. Furthermore, a random selection from an array may involve the selection of one or more keys from within a total set of available keys used to index the array)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the POS system of Scott to incorporate the biometric template teachings of Braithwaite “for transforming a biometric template so that each application has a unique format.” (Braithwaite [0009]).        The modification would have been obvious, because it is merely applying a known technique (i.e. biometric templates) to a known device (i.e. payment processing device) ready for improvement to yield predictable result (i.e. The ability to create changeable, unique formats for biometric templates allows users to replace or re-issue biometric data that has been compromised. Braithwaite [0009])
Regarding Claim 8, 
Scott,  Braithwaite, Ortiz, and Hamid teach the biometric authentication system of Claim 1 as described earlier.
Scott,  Braithwaite, and Hamid do not teach  wherein the instructions, when executed by the one or more processors, further configure the payment card device to receive the data representing the biometric input from one or more of the following of the payment terminal: a fingerprint scanner; a retina scanner; a microphone configured to record sounds for voice recognition; a camera configured to capture images for facial recognition; a sensor configured for hand geometry biometrics; a sensor configured for finger geometry biometrics; an iris scanner; and a digitizing tablet or capacitive touchscreen configured for signature or handwriting recognition.
Ortiz teaches,
  wherein the instructions, when executed by the one or more processors, further configure the payment card device to receive the obtain data representing the biometric input   from one or more of the following of the payment terminal: a fingerprint scanner; a retina scanner; a microphone configured to record sounds for voice recognition; a camera configured to capture images for facial recognition; a sensor configured for hand geometry biometrics; a sensor configured for finger geometry biometrics; an iris scanner; and a digitizing tablet or capacitive touchscreen configured for signature or handwriting recognition. ([Col 14, Lines 40-44] " Those skilled in the art can also appreciate that other bio metric scanning devices can also be integrated with the user interface 202. Such as, for example, a retina Scanner, palm scanner, Voice print scanner, and so forth.”; Both the application and prior art teach the biometric inputs and/or reference templates may be associated with a myriad of biometric sources.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the POS system of Scott and the biometric template teachings of Braithwaite to incorporate the random biometric authentication teachings of Ortiz “for biometrically securing access to an electronic system.” (Ortiz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. random biometric authentication) to a known device (i.e. payment processing device) ready for improvement to yield predictable result (i.e. enhanced security)
Claim 14 is rejected on the same basis as Claim 1.
Claim 15 is rejected on the same basis as Claim 1.
Regarding Claim 16, 
Scott,  Braithwaite, Ortiz, and Hamid teach the biometric authentication system of Claim 15 as described earlier.
Scott teaches,
wherein the biometric sensor is located external to the payment device and is configured for data communication with the payment device. (Scott [0007] "...the identification device is a low-cost, hand-held, easy to use, ubiquitous device that uniquely identifies a person using biometric features." / Scott [0008] "...The identification device is used to securely obtain and transmit the biometric information, and to securely store and transmit credit information such as, for example, a credit card number or a credit account number..." / Scott [Figure 6]:
    PNG
    media_image4.png
    600
    671
    media_image4.png
    Greyscale
Examiner notes image illustrates the identification device (100) is separate and apart from the Cash Register (602) yet have two way communication abilities. )
Regarding Claim 17, 
Scott,  Braithwaite, Ortiz, and Hamid teach the biometric authentication system of Claim 15 as described earlier.
Scott teaches,
wherein the message data includes data representing a payment card number (PAN). (Scott [0011] "In embodiments, a credit card number or credit account number to be used to conduct the credit transaction is received at the transaction terminal from the identification device." / Scott [0013]    “In one embodiment of the invention, print identification data for an individual wanting to make a purchase is received by an identity verification service from a merchant. This print identification data and credit account data are obtained by the merchant from the individual using a wireless transceiver device.” / Scott Figure 7, Illustrates a Payment Authorizer UUID (universally unique identifier) and fingerprint can be simultaneously received from a payment transaction terminal:  
    PNG
    media_image1.png
    320
    448
    media_image1.png
    Greyscale
)
Regarding Claim 18, 
Scott,  Braithwaite, Ortiz, and Hamid teach the biometric authentication system of Claim 15 as described earlier.
Scott teaches,
wherein the instructions, when executed by the one or more processors,( Scott [0035] Identification device 100 has a piezoelectric sensor 310, a sensor input signal generator 320, a sensor output signal processor 330, and a memory 340.)
 further configure the payment device is to: generate a matching score indicating how closely said data representing the biometric input from the user relates with the reference biometric template; (Scott [0010] The print identification data received at the transaction terminal is sent to an identity verification service. The identity verification service compares and/or matches the print identification data to data stored in a database to make a determination about the individual's identity. / Scott [0035] Identification device 100 has a piezoelectric sensor 310, a sensor input signal generator 320, a sensor output signal processor 330, and a memory 340. / Scott [0013]  The received print identification data is compared to print identification data stored in a database. / Scott [0029] “The use of the term "match" or "matching" can be defined as the process of comparing a biometric sample against a previously stored template and scoring the level of similarity.”; Both the application and prior art compare reference and inputted biometric information to generate a matching score. )
and responsive to a determination that the matching score is within a predefined threshold, (Scott [0028] “Then, an accept or reject decision can be made based upon whether this score exceeds a predetermined threshold.”; Both the application and prior art utilize a predefined threshold in determining how accurately a biometric request matches a preexisting template. / Scott  [0035] Identification device 100 has a piezoelectric sensor 310, a sensor input signal generator 320, a sensor output signal processor 330, and a memory 340. The input signal generated by input signal generator 320 is coupled to sensor 310 by two multiplexers 350. The output signal of sensor 310 is similarly coupled to output signal processor 330 by two multiplexers 350. )
 authenticate the transaction. (Scott [0006] What is needed is a method for conducting credit transactions that enables the use of biometric authentication. / Scott [0011] and only after the authorized user's identity has been verified using the biometric capture features of the identification device. / Scott [0028] In embodiments, it relates to an identification device for obtaining biometric data or information, such as for a print, and using the obtained information to recognize and/or verify the identity of an individual / Scott [0030] The use of the term “verify” or “verification” can be defined as the process of comparing a submitted biometric sample against a biometric reference or template (e.g., data which represents a biometric measurement of an enrollee, used by a biometric system for comparison against subsequently submitted biometric samples) of a single enrollee whose identity is being claimed to determine whether the submitted biometric sample matches the enrollee's template. )
Scott does not teach associated with the retrieved at least  one key.
Braithwaite teaches,
associated with the retrieved key. (Braithwaite   [0017] FIG. 5 is a flow diagram of an exemplary biometric authentication method in accordance with an aspect of the invention, wherein a unique key is used to authenticate a transfer of a template to another database; / Braithwaite [0020]  An appropriate database key value, such as an index number or identification number, is concatenated to the biometric template and is stored in a separate template database.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the POS system of Scott to incorporate the biometric template teachings of Braithwaite “for transforming a biometric template so that each application has a unique format.” (Braithwaite [0009]).        The modification would have been obvious, because it is merely applying a known technique (i.e. biometric templates) to a known device (i.e. payment processing device) ready for improvement to yield predictable result (i.e. The ability to create changeable, unique formats for biometric templates allows users to replace or re-issue biometric data that has been compromised. Braithwaite [0009])
Claim 19 is rejected on the same basis as Claim 6.
Claim 20 is rejected on the same basis as Claim 7.

Response to Remarks
Applicant's arguments filed on March 5, 2021, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of no new/additional prior art. 

The Applicant states:
“In rejecting Claim 1, the Office relies on the Abstract of Scott as disclosing the receipt of a request from the payment terminal. See, Office action dated December 16, 2020, at p. 4 (Section 5.1.1.2). Applicant disagrees. Rather, Scott, as cited, merely discloses that biometric information is obtained from an individual "during a credit transaction" and used to verify the identity of the individual prior to completing the transaction in order to prevent unauthorized use of the credit account. There is no description or disclosure of a specific request being received from a payment terminal, much less a biometric authentication request, which is specifically received (a) by a payment card device (b) from a payment terminal. Simply stated, there is no biometric authentication request received by a payment card device, as is recited in Claim 1… In FIG. 7, it is clear that a third party fingerprint identification/verification 714 (and not a payment card device) issues the approval or denial notification to the payment authorizer credit card company 716. Nothing cited by the Office includes a payment card device, being included at or part of the third party fingerprint identification/verification 714. As such, Scott is again deficient.”
Examiner responds:
Examiner maintains that Scott teaches, “receive a biometric authentication request from the payment terminal”:















Scott [0010] The print identification data received at the transaction terminal is sent to an identity verification service. The identity verification service compares and/or matches the print identification data to data stored in a database to make a determination about the individual's identity. After making a determination, the identity verification service sends its result (verification data) either to the transaction terminal or to a payment approval service or to both. 
It should be noted that the device of Scott may also be considered a credit card device:
Scott [0044] In still other embodiments, device 100 or 400 can be used for.... controlling use of credit cards and ATM cards;
Scott [0045] Wireless transceiver biometric device 100 or 400 transmits authorization functions for physical access ...credit card transactions
Scott [0054]  to prevent the unauthorized use of a credit card (not shown)

The Applicant states:
“the Office relies on Braithwaite to for comparing data representing the biometric input from the user with the reference biometric template associated with the retrieved key… however, Braithwaite merely discloses biometric data being captured, encoded, concatenated and stored, and also matched. There is no teaching of the payment card device performing any matching or comparing of a biometric. Likewise, in 10024, Braithwaite discloses an iris imager capturing a user's iris and comparing the iris image, processed into a template, to a database of stored templates. Neither the iris imager nor the processor is described as being part of a payment card device. Braithwaite is therefore deficient as to one or more processors of a payment card device being configured, by instructions, to compare biometric data/template. The suggested combination, as it relies on Braithwaite for this limitation, then is deficient.”
Examiner responds:
Examiner maintains it is reasonable to combine Scott and Braithwaite in that both biometric security measures rely upon computer processors such as a laptop, desktop, or server for financial transactions:
Scott [0045] wireless transceiver biometric device 100 or 400 is a low-cost, ubiquitous device that identifies a person and records the signature through both the print image and biological features such as blood flow…. in the BLUETOOTH networks, such as a controller, a processor or computer (e.g., palm device, PDA, laptop, desktop, server, etc…. Wireless transceiver biometric device 100 or 400 transmits authorization functions for physical access and alarm control, ignition control, computer and network access control, e-mail signatures, credit card transactions,  
Braithwaite [0024] FIG. 7 depicts an exemplary computer environment in which aspects of the present invention may be implemented…. Examples of well known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, wireless devices, distributed computing environments that include any of the above systems or devices, and the like.
Braithwaite [0005] Applications include maintaining physical security, information security, financial transactions, …
Braithwaite [0058] Authentication may be required in a client-server environment in which the user, running a client application, wishes to request a service (such as an electronic transaction) from a server application running on a different computer.
Additionally, Braithwaite is not limited to iris templates, but may also include finger/fingerprint templates:
Braithwaite [0035]: For example, consider biometric templates T 1, and T2 derived from the same biologic entity (e.g. hand, finger, eye, etc.)

The Applicant states:
“Further still, in combining Scott and Ortiz… Applicant disagrees. First, Scott already incorporates biometric security. In fact, Scott provides for use of biometrics to provide "enhanced security features." See, 10008. The advent of biometric securing access is therefore 
already addressed in Scott, whereby one skilled in the art would not look to Ortiz for this reason. Second, the generic reference to biometrically securing a system does not warrant or support the specific inclusion of the four limitations the Office pulls from Ortiz. It is unclear how merely retrieving from a data storage in any way results in biometrically securing a system? The motivation, which must be made explicit, is required to be a motivation specific to the combination suggested. See, MPEP §2143. For at least these reasons, the combination of at least Scott and Ortiz is not supported by proper motivation, and is therefore improper. The obviousness rejection based on this combination should be withdrawn..”
Examiner responds:
Examiner has updated the motivation statement:
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the POS system of Scott and the biometric template teachings of Braithwaite to incorporate the random biometric authentication teachings of Ortiz for  a “display area displays data which prompts a user to input to the input area one or more biometric attributes randomly selected from a user profile containing biometric attributes of the user.” (Ortiz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. random biometric authentication) to a known device (i.e. payment processing device) ready for improvement to yield predictable result (i.e. “those skilled in the art can appreciate that despite the advances in biometric authentication, most biometric authentication systems are still plagued with various physical and algorithmic drawbacks. It is believed that the biometric methods and systems disclosed herein overcome such drawbacks by employing a unique random method and system of biometric identification and verification that correlates directly to biometric attributes themselves.” Ortiz [0020])
The rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.






Whillock (“SYSTEM AND METHOD FOR ANONYMOUS BIOMETRICS ANALYSIS”, U.S. Patent Publication: 2013/0016883 A1) that teaches a system and method for anonymous biometric analysis.
 Skliar (“BIOMETRIC CONFIRMATION FOR BANK CARD TRANSACTION”, U.S. Patent Publication: 20150100485 A1) that teaches a device and method for biometric authentication of ownership of a bank card wherein the device is cross references and correlates the collected biometric sample data with biometric reference data stored on the smart.
Evans (“BIOMETRIC ACCESS CONTROL TRANSACTIONS”, U.S. Patent Publication: 20090150994 A1) teaches a payment card for use during financial transactions where a fingerprint sensor receives biometric information and compares against a pre-stored user biometric profile stored within the card.
Patrykus (“MID-LEVEL LOCAL BIOMETRIC IDENTIFICATION CREDIT CARD SECURITY SYSTEM”, U.S. Patent Publication: 20070075130 A1) which teaches credit card and encoded biometric information are transmitted to a processing equipment. The scanned personal information collected with biometric information is processed and compared. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.E./           Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697